                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9       UNITED STATES OF AMERICA, et al.,                     CASE NOS. C20-1746-JCC;
                                                               C21-5171-JCC
10
                                   Plaintiffs,
11                                                             ORDER
                    v.
12
         ELECTRON HYDRO LLC,
13
                                   Defendant.
14

15          This matter comes before the Court sua sponte. There are two cases pending in the

16 Western District of Washington, Seattle Division, that pose the same question: whether Electron

17 Hydro LLC violated the Clean Water Act when it used field turf to line a bypass channel while

18 performing improvements to a dam and spillway that the company operated on the Puyallup

19 River. See United States of America v. Electron Hydro LLC, C20-1746-JCC; Citizens for a

20 Healthy Bay, et al. v. Electron Hydro LLC, C21-5171-JCC.

21          Given the similarity of issues and the parties’ stipulated agreement to consolidation of

22 these cases at the April 28, 2021 status conference, (see C20-1746-JCC, Dkt. No. 16; C21-5171-

23 JCC, Dkt. No. 13), the Court concludes that consolidation is proper. The determination is based

24 on a consideration of the interests of justice, expeditious results, conservation of resources,

25 avoiding inconsistent results, and the potential of prejudice. See Inv’rs Rsch. Co. v. U.S. Dist. Ct.

26 for Cent. Dist. of Cal., 877 F.2d 777 (9th Cir. 1989); see also Adams Apple, Inc. v. Central


     C20-1746-JCC; C21-5171-JCC
     ORDER
     PAGE - 1
 1 Washington Bank, 829 F.2d 1484, 1487 (9th Cir. 1987) (“[T]rial courts may consolidate cases

 2 sua sponte.”).

 3          Accordingly, the Court hereby ORDERS that the following cases be consolidated: United

 4 States of America v. Electron Hydro LLC, C20-1746-JCC, and Citizens for a Healthy Bay, et al.

 5 v. Electron Hydro LLC, C21-5171-JCC. All future filings shall bear the caption and case number

 6 of the first-filed case, United States of America v. Electron Hydro LLC, C20-1746-JCC.

 7          The Court DIRECTS the clerk to administratively close the remaining case, Citizens for a

 8 Healthy Bay, et al. v. Electron Hydro LLC, C21-5171-JCC.
 9          The parties are ORDERED to provide the Court with a proposed consolidated case
10 management schedule within fourteen (14) days of this order. That schedule should include a

11 proposed trial date. All future documents related to either case shall be filed in Case No. C20-

12 1746-JCC. The caption for the filings shall include the words “This Document Relates To:” and

13 followed by either “C20-1746-JCC,” “C21-5171-JCC,” or “Both Cases.”

14          The Court also DIRECTS the Clerk to terminate the outstanding stipulated motion for a
15 protective order, Docket Number 14, in United States of America v. Electron Hydro LLC, Case

16 No. C20-1746-JCC. If the parties seek a protective order for the now-consolidated case, they

17 may so stipulate.

18          DATED this 28th day of April 2021.




                                                         A
19

20

21
                                                         John C. Coughenour
22                                                       UNITED STATES DISTRICT JUDGE
23

24

25

26


     C20-1746-JCC; C21-5171-JCC
     ORDER
     PAGE - 2
